United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Binghamton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1664
Issued: January 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2016 appellant, through counsel, filed a timely appeal from a June 24,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish left wrist and
thumb injuries causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that OWCP did not properly consider the evidence in its
June 24, 2016 decision, alleging that the decision seeks a biomechanical explanation of causation
which changes the burden of proof.
FACTUAL HISTORY
On August 6, 2014 appellant, then a 53-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that work duties caused increasing pain and weakness in her
left wrist and thumb. In an attached statement she alleged that her wrist first started bothering
her early that year when grasping bundles of mail caused pain from her wrist into her thumb,
noting that when delivering mail, she carried it on her left arm.
By letter dated August 28, 2014, OWCP informed appellant of the evidence needed to
support her claim. This was to include a comprehensive narrative medical report from a
qualified physician explaining how work activities caused, contributed to, or aggravated the
claimed condition. OWCP further explained that nurse practitioners and physician assistants
were not considered physicians under FECA and that chiropractors were defined as physicians
only if there was a diagnosed spinal subluxation demonstrated by x-ray.
In support of her claim, appellant submitted disability slips, appointment notifications,
and hand therapy notes. In an August 26, 2014 treatment note, Daria Lisick, a physician
assistant described appellant’s complaints and physical examination findings. She diagnosed
de Quervain’s tendinitis of the left wrist and advised that appellant could not work.
On September 30, 2014 Dr. John Brosnan, Board-certified in orthopedic surgery, noted
appellant’s complaint of left radial wrist pain. He indicated that left wrist physical examination
did not show obvious inflammation, but that she was tender to palpation and had a positive
Finkelstein’s test with diminished grip strength. Dr. Brosnan diagnosed de Quervain’s tendinitis
of the left wrist and advised that appellant could not perform regular letter carrier duties.
By decision dated November 10, 2014, OWCP found the medical evidence insufficient to
establish that appellant’s work duties caused the diagnosed de Quervain’s tendinitis and denied
the claim.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. She submitted February 3, 2015 correspondence in which Ms. Lisick advised that
appellant was disabled from regular carrier work duties due to left wrist de Quervain’s tendinitis
caused by repetitive motion of the wrist and fingers. Ms. Lisick opined that returning to work
would exacerbate the condition. The record also includes treatment notes signed by her dated
November 11 and December 23, 2014, and March 23, 2015, and a treatment note dated
February 3, 2015 signed by Oanu Stingu, a physician assistant. Each report describes appellant’s
continued treatment for de Quervain’s tendinitis.
At the hearing, held on June 19, 2015, appellant testified that she stopped work on
August 26, 2014 and had not returned. She described her job duties and indicated that she
usually saw Ms. Lisick for treatment and that therapy had helped. The hearing representative
informed appellant and counsel of the medical evidence needed to support her claim. The record

2

was held open for 30 days. Appellant thereafter submitted a July 1, 2015 treatment note signed
by Ms. Lisick who additionally diagnosed left trigger thumb.
Appellant retired on disability effective July 30, 2015. The employing establishment
submitted a city carrier position description, copies of policies regarding letter carrier
procedures, correspondence from the employing establishment to appellant, hand therapy notes,
disability slips signed by Ms. Lisick, and April 24, 2014 medical evidence from Dr. Abram H.
Nichols, a chiropractor, who diagnosed left elbow tendinitis and provided physical restrictions.
In an August 11, 2015 decision, an OWCP hearing representative noted that Dr. Brosnan
did not provide an affirmative opinion on causal relationship and affirmed the November 10,
2014 decision.
Appellant, through counsel, requested reconsideration on January 26, 2016. Counsel
submitted a duplicate of Ms. Lisick’s July 1, 2015 treatment note. In a treatment note dated
August 3, 2015, Dr. Thomas R. Van Gorder, a Board-certified orthopedic surgeon, noted
appellant’s complaint of left wrist pain. Examination of the left wrist and thumb demonstrated
soreness and tenderness, and Finkelstein’s test was positive. Dr. Van Gorder opined that “this
should be considered under comp[ensation],” continuing that all treatment dates should be
compensation related. He recommended that appellant return to physical therapy.3
In a merit decision dated June 24, 2016, OWCP denied the claim because the medical
evidence submitted was insufficient to establish that appellant’s job duties caused, contributed to,
or aggravated the diagnosed left wrist de Quervain’s tendinitis and left trigger thumb.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.4 When an employee claims that he or she sustained
an injury in the performance of duty,5 the employee must submit sufficient evidence to establish
that he or she experienced a specific event, incident, or exposure occurring at the time, place, and
in the manner alleged.6 The employee must also establish that such event, incident, or exposure
caused an injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
3

Ms. Lisick, Ms. Stingu, Dr. Brosnan, and Dr. Van Gorder are associates at Tier Orthopedic Associates in
Johnson City, New York.
4

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

5

Id. at § 8102(a).

6

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

7

Id.

8

R.H., 59 ECAB 382 (2008).

3

OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”9 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.10
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.13
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish a left wrist or
left thumb condition causally related to factors of her federal employment as a city carrier.
In this case, the majority of medical reports are from Ms. Lisick, a physician assistant.
Her associate Ms. Stingu also submitted a treatment note. Reports from physician assistants are
not considered medical evidence as a physician assistant is not considered a physician under
FECA.14 Thus, their reports are not considered probative medical evidence and are insufficient
to meet appellant’s burden of proof.
Likewise, the reports from Dr. Nichols, a chiropractor, do not constitute probative
medical evidence. Under section 8101(2) of FECA, the term “physician” includes chiropractors
9

20 C.F.R. § 10.5(ee).

10

Roy L. Humphrey, 57 ECAB 238 (2005).

11

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

Section 8101(2) of FECA provides that “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. Registered nurses, licensed practical nurses and physician assistants are not “physicians” as defined
under FECA. 5 U.S.C. § 8101(2). Their opinions are of no probative value. Supra note 10.

4

only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject
to regulations by the Secretary.15 A chiropractor is not considered a physician under FECA
without an x-ray diagnosing subluxation.16 As there is no evidence that Dr. Nichols diagnosed a
spinal subluxation and there is no x-ray report in the record, his opinion cannot be considered as
probative medical evidence.
In his September 30, 2014 report, Dr. Brosnan merely discussed appellant’s complaints
and physical examination findings. While he diagnosed de Quervain’s tendinitis, he did not
discuss its cause. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.17
On August 3, 2015 Dr. Van Gorder noted appellant’s complaint of left wrist pain. He
described left wrist and thumb physical examination findings of soreness and tenderness, and
noted that Finkelstein’s test was positive. While Dr. Van Gorder opined that “this should be
considered under comp[ensation],” and that all treatment dates should be compensation related, a
medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale.18 To be of
probative value, the physician must provide rationale for the opinion reached. Medical reports
such as that of Dr. Van Gorder, which do not contain adequate rationale on causal relationship
are of diminished probative value and are insufficient to meet an employee’s burden of proof.19
It is appellant’s burden of proof to establish that the claimed left wrist and left thumb
conditions are causally related to factors of her federal employment.20 The opinion of a
physician supporting causal relationship must be one of reasonable medical certainty that the
condition for which compensation is claimed is causally related to a claimant’s federal
employment and such relationship must be supported with affirmative evidence, explained by
medical rationale and be based upon a complete and accurate medical and factual background of
the claimant.21 Appellant submitted insufficient evidence to show that the claimed conditions
were caused by her employment duties as a city carrier.
As to counsel’s assertion on appeal regarding causal relationship, as noted, the Board has
long held that to support causal relationship, the opinion of a physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
15

5 U.S.C. § 8102(2); see D.S., Docket No. 09-860 (issued November 2, 2009).

16

Id.

17

Willie M. Miller, 53 ECAB 697 (2002).

18

T.M., Docket No. 08-975 (issued February 6, 2009).

19

D.U., Docket No. 10-144 (issued July 27, 2010).

20

L.M., supra note 4.

21

A.D., 58 ECAB 149 (2006).

5

between the diagnosed condition and the specific employment factors identified by the
employee.22 For the reasons found above, there is no medical evidence of record which fits this
criteria. Appellant has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish left wrist and
thumb injuries causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

Supra note 12.

6

